USCA1 Opinion

	




          May 3, 1996           [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                                                      ____________________        No. 95-2276                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                 FARRELL SUTHERLAND,                                Defendant, Appellant.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                                                                      ____________________                                        Before                                Cyr, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                                                                      ____________________             Robert A. Levine, with whom Law  Offices of Robert A. Levine  was             ________________            ________________________________        on brief for appellant.             F. Mark Terison,  Assistant United States Attorney, with whom Jay             _______________                                               ___        P. McCloskey, United States Attorney, was on brief for appellee.        ____________                                                                                      ____________________                                                                                      ____________________                    Per Curiam.  Defendant  Farrell Sutherland, who entered                    Per Curiam.                    ___ ______          conditional  guilty pleas  to two  bank robbery  charges, see  18                                                                    ___          U.S.C.    2113(a), appeals  the adverse suppression  rulings upon          which his pleas were conditioned.  See Fed. R. Crim. P. 11(a)(2).                                             ___          We affirm.                    Sutherland claims that the police did not have probable          cause to arrest him on March 18, 1995, after stopping the taxi in          which he and  a female companion were traveling  to Massachusetts          following  a bank robbery in Portland, Maine.  The district court          made supportable findings that:  (i) the bank robbery  investiga-          tion  had  focused on  the  passengers  in this  particular  taxi          because bank surveillance photographs, and an eyewitness  report,          revealed  that Sutherland  had  committed two  bank robberies  in          Portland,  the  most recent  having been  at  9:00 a.m.  the same          morning;  (ii) an  ABC taxi  had been dispatched  to Sutherland's          Portland residence  around 11:00 a.m. to  transport Sutherland             and a female companion  suspected of assisting him in  an earlier          Portland bank  robbery    to  Lynn, Massachusetts; and  (iii) the          Portland  police  had  notified  the  Massachusetts  State Police          ("MSP")  to  stop the  taxi,  and  provided a  specific  physical          description of Sutherland, including  items of his clothing (grey          or white sweatshirt  and black leather jacket), together with the          information that he  had obtained  $2,460 in $20  bills from  the          bank robbery earlier that day.                     Upon stopping the taxi, which contained two passengers,          a male  and a female, the MSP observed a black leather jacket and                                          2          a grey sweatshirt inside the vehicle.  The male passenger matched          the physical description provided by the Portland police.1                      We  review  the district  court's factual  findings for          clear  error, see United States  v. Martinez-Molina, 64 F.3d 719,                        ___ _____________     _______________          726 (1st Cir. 1995), whereas its ultimate  legal determination as          to whether a  given set  of facts established  probable cause  is          subject to plenary review,  see United States v. Zapata,  18 F.3d                                      ___ _____________    ______          971, 975 (1st Cir. 1994).  There is probable cause for a warrant-          less arrest  if "the  facts and  circumstances within  [the offi-          cer[s']] knowledge and of which [they] had reasonably trustworthy          information  were sufficient  to  warrant a  prudent [person]  in          believing that the [defendant]  had committed . . .  an offense."          Alexis v. McDonald's Restaurants of Mass., Inc., 67 F.3d 341, 349          ______    _____________________________________          (1st Cir. 1995) (some brackets in original).  These findings were          sufficient  to  support  the district  court's  "probable  cause"          ruling.2                     Sutherland next claims that his post-Miranda confession                                                         _______                                        ____________________               1Furthermore, after the two passengers were removed from the          vehicle, the  female immediately  consented  to a  search of  her          purse, which  was found to contain  $2,300 in $20 bills.   As the          district court considered  the evidence seized from  the purse in          arriving at its probable cause determination, it implicitly found          that the consensual search preceded Sutherland's arrest.  We find          no  clear error.  See  United States v.  Martinez-Molina, 64 F.3d                            ___  _____________     _______________          719, 726 (1st Cir. 1995).                 2Appellant vigorously insists that  the search of his person          which occurred  at roadside,  after  the police  pulled down  his          trousers  to  inhibit his  movement, invalidated  his warrantless          arrest.   We  have  been presented  with  no reasoned  basis  for          concluding that  a brief roadside protective  search for weapons,          see Terry  v. Ohio, 392 U.S. 1,  26 (1968), undermined the arrest          ___ _____     ____                          __________ ___ ______          itself,  particularly  since  the  roadside  search  disclosed no          ______          evidence.                                           3          was involuntary, since he was undergoing heroin withdrawal at the          time, such that  a promise  the police made  to provide him  with          methadone treatment was tantamount to coercion.  An unimpeachable          district court finding  conclusively undermines the  involuntari-          ness  claim.  After  hearing conflicting testimony  as to whether          Sutherland  had  been promised  methadone  treatments, the  court          accepted the version  provided by  the police.   Thus, there  can          have been no clear error.   United States v. Valle, 72  F.3d 210,                                      _____________    _____          214 (1st Cir. 1995) (trial judge's credibility choice between two          plausible versions of the events cannot be clearly erroneous).                      Affirmed.                    Affirmed                    ________                                          4